                                                                 USDC SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                 DOC #:
SOUTHERN DISTRICT OF NEW YORK
                                                                 DATE FILED: 3/27/2020
 UNITED STATES OF AMERICA,

                          -against-
                                                                           1:20-cr-213
 NAZEEM FRANCIS, JONATHAN COLON, JULIO
 OZUNA, PRINCE GAINES, ERICK OLEAGA,                                         ORDER
 KHALIL SUGGS, and VICTOR MARTINEZ,

                              Defendants.

MARY KAY VYSKOCIL, United States District Judge:

          The Court directs counsel for all parties to appear for a preliminary conference in this

case on April 27, 2020 at 11:00AM in Courtroom 18C of the Daniel Patrick Moynihan

Courthouse, 500 Pearl Street, New York, New York. In the event of changes in the location,

date, or time of this conference or if the conference will be conducted telephonically as a result

of the COVID-19 pandemic, the Court will file a further order reflecting the change on the

docket.

          IT IS FURTHER ORDERED that the arraignment of Defendants Julio Ozuna and

Nazeem Francis on the superseding indictment [ECF #23] will occur on April 27, 2020 at

11:00AM. Counsel for Mr. Ozuna and Mr. Francis should advise the Court on or before 4:00PM

on April 23, 2020 whether their clients waive personal appearance at the arraignment, and if so,

should file on ECF a signed affidavit in compliance with Federal Rule of Criminal Procedure

10(b).

SO ORDERED.

                                                        _________________________________
Date: March 27, 2020                                    MARY KAY VYSKOCIL
      New York, NY                                      United States District Judge
